TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00276-CV


                             Ronald Clayton Bethel, Appellant

                                              v.

                            Stephanie Amanda Bethel, Appellee


         FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
         NO. 18-0195-FC3, THE HONORABLE DOUG ARNOLD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Ronald Clayton Bethel has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                           __________________________________________
                                           Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: June 20, 2018